Case 5:20-cv-01066-JDE Document 18 Filed 06/14/21 Page 1 of 1 Page ID #:2552




  1                                                         JS -6
  2
  3
  4
  5
  6
  7
  8                      UNITED STATES DISTRICT COURT
  9                    CENTRAL DISTRICT OF CALIFORNIA
 10                              EASTERN DIVISION
 11   KARRIE ANN NEWLAND,          ) Case No.: 5:20-cv-01066-JDE
 12                                )
                   Plaintiff,      )
 13         vs.                    ) JUDGMENT OF REMAND
 14                                )
      ANDREW SAUL, Commissioner of )
 15
      Social Security,             )
 16                                )
 17
                   Defendant.      )
                                   )
 18
 19         The Court having approved the parties’ Stipulation to Voluntary
 20   Remand (Dkt. 16, “Stipulation to Remand”) and entered an Order of Remand,
 21         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
 22   above-captioned action is remanded to the Commissioner of Social Security
 23   for further proceedings consistent with the Stipulation to Remand.
 24
 25
      DATED: June 14, 2021
 26
                                          JOHN D. EARLY
 27                                       United States Magistrate Judge
 28
